                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                                4:15CR3044

      vs.
                                                                 ORDER
KENNETH ALI CARMAN,

                   Defendants.



IT IS ORDERED:

1)    Defendant’s motion to review detention, (Filing No. 186), is granted.

2)    Defendant shall comply with all terms and conditions of supervised release which
      were imposed at sentencing except as follows:

             The defendant shall be released to reside at Touchstone and
             participate in that facility’s substance abuse treatment program.
             The defendant shall fully comply with the requirements of
             defendant’s treatment plan and all rules of the Touchstone facility.
             If the defendant is discharged from the facility for any reason
             whatsoever, or leaves the premises of the facility without
             authorization, Defendant shall promptly report to the supervising
             officer or to any law enforcement officer. In addition, irrespective of
             whether Defendant self-reports upon discharge or leaving the
             facility, the United States Marshal, and/or any law enforcement
             officer is hereby authorized and ordered to take the defendant into
             custody and detain the defendant pending a prompt hearing before
             the court.

3)    The defendant shall arrive at Touchstone by 11:00 a.m. on May 6, 2021.
      Defense counsel shall communicate with the Marshal to arrange Defendant’s
      release for transport to Touchstone.

Dated this 4th day of May, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
